DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings were received on June 15, 2022.  These drawings are accepted.

Allowable Subject Matter

Claims 1, 2, 4-19, and 21-24 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…the LED further comprising, between the second surface and the metal reflective layer; a transparent dielectric layer disposed over the second surface and having conductive through-holes therein; a first transparent adhesive layer disposed on a surface of the transparent dielectric layer that is distal from the light-emitting epitaxial layer, and covering the conductive through-holes; and a second transparent adhesive layer disposed on a surface of the first transparent adhesive layer that is distal from the transparent dielectric layer. …” in combination with the remaining limitations. Claims 2 and 4-18 are dependent upon claim a and are therefore allowable.

Regarding claim 19, the prior art fails to anticipate or render obvious the claimed invention including “…wet etching a peripheral region of the metal reflective layer to form a regular trapezoid or rectangular cross section; and forming a protective layer seamlessly covering an upper surface of the metal reflective layer and a side wall of the metal reflective layer; wherein said wet etching comprises pre-processing peripheral region of the metal reflective layer; forming a mask layer on the metal reflective layer exposing at least the pre-processed peripheral region of the metal reflective layer; and etching the metal reflective layer, wherein the pre-processed peripheral region has a higher etching rate, and the etched metal reflective layer has a regular trapezoid or rectangular cross section.…” in combination with the remaining limitations. Claims 21-24 are dependent upon claim 20 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899